Citation Nr: 1509431	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to April 13, 2007, for the award of a 30 percent rating for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1980 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision in which the Regional Office (RO) in Boise, Idaho, granted a 30 percent rating for major depressive disorder, effective April 13, 2007.  The Veteran was notified of this decision in June 2007.  In June 2008, the Veteran filed a notice of disagreement (later clarified to express disagreement with the assigned effective date).  A statement of the case was issued in December 2008, and the Veteran filed a substantive appeal in February 2009. 

The Board previously considered this appeal in June 2014, and remanded this issue for further development in order to request the submission of private treatment records from the Veteran's psychiatrist and determine whether these records warrant an earlier effective date.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Evidence received in April 13, 2007 constituted new and material evidence under 3.156(b).

2.  The April 2006 and July 2006 rating decisions did not become final. 

3.  Private treatment records show that the Veteran's major depressive disorder warranted a 30 percent rating since May 8, 2006; the date he first received treatment from a private psychiatrist due to his increased mental health symptoms.

4.  The Veteran was in receipt of a 30 percent evaluation until July 1, 2006.




CONCLUSION OF LAW

The criteria for an effective date of July 1, 2006, for the award of a 30 percent rating for service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the 30 percent evaluation for his service-connected major depressive disorder.  As noted by the RO in the May 2007 decision on appeal, the April 13, 2007 effective date of the award of the 30 percent rating increase is the date on which VA received relevant evidence from the Veteran's private psychiatrist.  

The Board notes that the Veteran has not expressed disagreement with the 30 percent rating itself.  Rather, he has specifically asserted that the 30 percent rating should assigned from May 8, 2006, the first documented appointment in which he began seeing his private psychiatrist for treatment of his major depressive disorder.  The Veteran contends that the psychiatrist's letter and detailed treatment records demonstrate that his service-connected major depressive disorder satisfied the 30 percent rating criteria when he first sought private treatment in May 2006.  

For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. §§ 3.400(o)(1) and (2).

In this case, the RO indicated that the private treatment records, received on April 13, 2007, constituted a claim for an increased evaluation.  See May 2007 rating decision; 38 C.F.R. § 3.157.  In doing so, however, the RO did not consider whether the receipt of these records triggered the provision of 38 C.F.R. § 3.156(b).  See e.g. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The meaning of "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (2005); Young, 22 Vet. App. at 468.  "When VA fails to consider new and material evidence submitted within the [appeal] period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Id. at 466.  

In this case, the new and material evidence was submitted within one year of the April 2006 rating decision that implemented a proposed reduction of the major depression from 30 percent to 0 percent effective July 1, 2006 and also within a year of the July 2006 rating decision that granted an increased 10 percent evaluation effective July 1, 2006.  Under 38 C.F.R. § 3.156(b), neither the April 2006 nor the July 2006 rating decision became final.  

Accordingly, the date of claim in this case is arguably November 16, 2005, the date the RO received a VA examination concerning the major depressive disorder which started the proposed reduction.  See January 2006 and April 2006 rating decisions.   

Although the issue of the reduction is not officially before the Board, examining the record as a whole reflects that the Veteran's argument is essentially that his major depression did not improve.  The evidence of record supports this and demonstrates that despite the November 2005 VA examination which suggested the major depression was in full remission, the Veteran reported during that examination that he felt his symptoms had not improved.  Furthermore, the private treatment records demonstrate that the Veteran actively sought treatment for depression and presented with symptoms such as increased symptoms since February with bouts of depression, fatigue, trouble sleeping, decreased appetite, and anxiety.  These symptoms support the increased 30 percent evaluation.  In other words, the date entitlement arose is May 8, 2006, the date private treatment records indicate treatment for increased mental health symptoms.  

After a thorough review of the additional private treatment records that contained the exact dates of treatment that began in May 2006, the Board finds it is factually ascertainable that the Veteran experienced increased symptoms of major depressive disorder starting on May 8, 2006, which is earliest time that the evidence showed an increase in symptomatology for his service-connected major depressive disorder.  See 38 C.F.R. § 3.400(o)(2) (providing that the effective date of an increase in disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date, and otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later).  However, as noted above, the Veteran was in receipt of a 30 percent evaluation until it was reduced, effective July 1, 2006.  Accordingly, an effective date of July 1, 2006 is granted.

The Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is seeking.  To this end, the Board notes that the Veteran's counsel ably and specifically articulated why the continued 30 percent evaluation is warranted.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to an earlier effective date of July 1, 2006, is granted regarding the 30 percent rating for service-connected major depressive disorder.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


